Case 7:21-mj-00015-RCG Document 8 Filed 01/13/21 Page 1 off [ [ F D

AO 199A (Rev, 5.99) Order Setting Conditions of Release

UNITED STATES DISTRICT COURT JAN 138 2021

WESTERN DISTRICT OF TEXAS CLERK, U.S. DISTRICT
MIDLAND-ODESSA DIVISION WESTERN DISTRICK OF TEXAS

DEPU
ORDER SETTING CONDITIONS (ERS

OF RELEASE

United States of America
Plaintiff

vs. Case Number: MO:21-M -00015(2)

(2) Eliel Rosa
Defendant

IT IS ORDERED that the release of the defendant is subject to the following conditions:

(1) The defendant shall not commit any offense in violation of federal, state or local law while on
release in this case.

(2) The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing
before any change in address and telephone number.

(3) The defendant shall appear at all proceedings as required and shall surrender for service of any
sentence imposed as directed. The defendant shall appear (if blank, to be notified)

U.S. Courthouse, Midland Magistrate Courtroom, on the First Floor of the United States
Courthouse, 200 E. Wall, Midland, TX

Place

 

on

 

Date and Time
Release on Personal Recognizance or Unsecured Bond
IT IS FURTHER ORDERED that the defendant be released provided that:

( X ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any
sentence imposed.

( X ) (5) The defendant executes a personal recognizance bond

 
Case 7:21-mj-00015-RCG Document 8 Filed 01/13/21 Page 2 of 3

 

(xX) ( )
(™) C )
“SdS/N 01 sardeiayy parejas pue suoneoipaus ‘suoripuos Jeolpow! Sulpsmses UONEUOsUT UTEuIeUI puB oda! (a) ( )
‘doys a1jesy 10 “Buyuonsanb “sae Aue -o} patti] you ing “SuIPNSUI
‘jouuosiad yUOUS.IOJUD AveY AUB YyLAL 19BIU0D Aue s991JJ0 Buistasadns 40 20yJO Sad1AJ9s [elNosd OY] 01 uodos ‘sinoy pz uly «= (n) (+)
‘s99JJO Surs|asadns 40 adyjJo sao1Adas JeLNaId 3y) £q poaoidde-oid sosuereadde nod pur ‘sao AJ98 SMo{sl [dd
“yuaUTeaN JO SPIdU [BIpau Joy jaoXo saul] [Je 12 SdUap|sai INOX 07 paOUsa awe NOA ‘ueBsadsvdUT sWOH (IN) (  )
JO {99 JO TUISIAIOANS 10 ADO S9DIAIIS jenoud oy) Aq panoidde-aud se somAnoe Jayjo JO ‘suoIesI[qo
pa1apso-jinoo ‘sasueseadde pnod ‘sysia Aowoye “juawyean Yreay [Equus JO ‘SNe ISURISGNS *[BOIPSW ‘SAdIAJ3s
snorsiasuoLeonpa ‘juaw<ojduia 40) 1d95x9 saul) [JB Je SoUepisas INOA O} passat We NOA ‘uONUajg awoH (11) ( )
JO tIsojo Buistasadns 10 SdyJo sad|asas [eload oy) Aq payoup
sv [4 Jo ¢ o} wos [| ep £19A9 aouapisos INO O} paroinsos ue no, “MIND (I) ()
‘JOJO BuIStAIOdNs JO ANJJO S99]AJOS jelayoid ay) Aq pauruajap se Aed oy Artjige nod uodn pesvg weidoid ay] Jo 1809 ay jo Led
Jo [Je Aed ypeys noA “WIAs UONBSYLIA UOLTEdO] J9y}0 JO SULOPUOUL D1U01]99]9 SPN]OU! OU [fLA\ [| 40 [[JM [] yorum
wedod ay) jo syuawasinbas ayy 1]e Aq opiqe pue sjuouodwos we1Zoid juawWaUyUOD SWOY SULMO|[OJ AY] JO DUO Ut ajedinued 0) ( )
‘9889121 JO (S)UOITIpuod # se pasinbad (212) S} yoy SuopuOUW! d1U0I799]9 JO Suljsa] aouRIsqns
ygqiyoud Aue yo Aowansoe pue Adustoyyo oy) YUM “UOrYsey Aue ul dadurey 10 yonsgqo of Zundwoye 10 FuNsnajsqo wWody UpesjD4 (s) ( )
“IDOJJO BUISIAIOMNS JO JdUJJO SBdIAIOS
jeaid ay) Aq ajqesiape pawioap J! uyjasunoo pue Adesayy asnqe aoueisqns uonedino 10 juanedul jo wesdoud @ ul aediomed =a) ( )
“Sunjsay Jo Suiugadas VouBISQns pouqiyoid jo w0y Aue Jo/pue ‘woisds Bulisa) [OYoo]e Doulas @ *ysed yeOMS B JO Burress
oyt ‘Bunsay outn apnjou! pue Aouanbay wopues yas pasn 3q Aew spoyjaui yong “aoueisqns payiqiyoid e Susn s} juBpUayop
ayn JayayAr BUIUIWUDIAp LOJ 1991JJO Bursiasodns 10 dd1fJo sadiasas |eLOId oy Aq pasinbaa Sunsar jo poyyaus Aue oy wuiqns = (b) ()
‘squornaeid [eo1paul pasuaay @ Xq paquosaid
ssaqun ‘208 § “D°S'N IZ ¥! pauyap saoueysqns pa][ONUOd J354}0 40 Znup sooeu & fo UOIssassod [NJMB]UN JO asN Woy UTesjOI (dq) ()
-oyoaye yo asn aaissaoxo [| fue [| woyureyor (0) ()
“suodeam SNO1OBUEP JayIO 10 “SNAP BATONIISAP “WABI B Suissossod woy ureyor (u) ( )
“J9dUJO Buistasadns
JO DOJO Sad1AJas eLIOId ay) Aq Asessadau pawuaap Se “J9}U9d SUOL}I21I09 Ayunuruos so asnoy Aeayyey @ 18 souopisas weet (Ww) ( — )

 

 

 

:(s)asodand pawunty BuIMoj[oy ay} 10 “duljooyos “jUdWIAOJAUWIa 10J Y90]9,0
jo se Aep(yaam) yoes poseajai Bulag Jaye Y9O]9,0 Jo se Aep(yoaat) yova Apoysnd 0} Wn}od Wc )

 

ISMOI[OJ SB UOLININSU! UE UI UIBUIOU JO/pue JUDUNea) suyeiyadsd 10 yeupaw o@sapun (4) ( )
70) payWiy JOU Ng FUIpHou! ‘uornsasold 10 UONBSIISSAUI
yoofgns oy) Ul SsoutiA FeNUA}Od 10 WIdIA B BLUO93q Aeul oym J0 338 oym suossod Aue yin ‘Ataoupul so Apoaup ‘jews ye prose =()()

 

{poaea JO ‘apoge Jo soejd ‘uoryeLOOsse |eUOSIad UO SUONDINISAI Suimojfoy au Aq apiqe = (1). ()
‘yodssed ouwego (y) ( )

:o} wodssed Aue sopuauns (8) ( )

‘wesZoid uoneonpa ue ssuaWUWOD JO UIEJUIEM J) (—)
)

)

 

yuousotduio yoos Afoarjoe so urejureus (0) (
¢ JO JUNOWE SY) Ui] SNTINS JUSAJOS YIM Puag |12q B AINIOX9 (p) (
paqiiosap-dAoge 94}
jo adejusouad 10 JUNOWE TUIMOT]O} BY) JO ‘kyadoud paqiiasap-aaoge oy] Jo drysssumo Jo BIDIPUT Sumoyjoy ay) Wns ayy yum jsod = (9) ()

 

:Auadoid poyeuSisop 10 Aouowl jo Wins BULMO]{OJ 4) pasinbos se seadde 01 Surtey uodn y19j105 04 yuauiaaie ue so puog B ayndaxa = (q) ()
WIIJO SIIAIag [VLyI4g Aq payaiipse —* PIOO-OLS (ZEr) soquinu auoydaya)
DIO SOIAIIG [VljA1g S9jBIS pou,  sayroyyode: (2) (x)
sWeys wepuajyap ayL (4) CX)
anf AxOd gf 40 UDIPOISH, )

:paudis

‘sseaddesip
JO aSk9]d1 JO SUOTIPUOD AUB SO}BJOIA JUBPUAJOp OY} JUDAS dU] Ul Ajoyerpauiuat Lind ay) Aynou 03 (9) pue ‘sdurpasao.d jinoo paynpayps |[e ve 1Wepuasap
_ ayy Jo souvvadde ay) ainsse 01 LOYa A19A9 Asn 0} (q) “aSea]a1 JO SUONPUO OU) [12 UNAS Joueplosoe UL TUBpUajap dy) astAsadns 0} (2) Saatde OYAL
(ON ‘PL) (ayeis pue AyD)
(ssouppy)
(uoneziuedio 10 uosiad jo awWeN)
, Jo Apoisns ay} ul poser st jepuajap OU) (9) ( )
:MO]9q PSYVU SUOIPUOS DY} 01 JOa{Qns ST JUEPUaJsp ay) Jo aswvoja4 yy WEYL TAYACNO YSIHLUN Si LI
-AjunwWod 9y) puke Suosiad J3y}0

Jo Ajajyes ou) pur yuepuayap ay) Jo pousseadde ayy ounsse Ajqeuoseas sjasy! Aq JOU {JIM SpOyaW daoge sy) JO aUO Aq asvajau yey) Buipuly uode)

 

 

asea]ay JO SUOLIPUOD [BUOTIPPY

 

————ESESSeeeeeeeaaeaeSeEememem™ SST deer ov
EUD[IY JO SUOIRPUOD [ZUOIIPPY (66/5 *A2Y) 661 OV
Case 7:21-mj-00015-RCG Document8 Filed 01/13/21 Page 3 of 3
AO 199C (Rev. 12/03) Advice of Penalties and Sanctions
Advice of Penalties and Sanctions

TO THE DEFENDANT
YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your
arrest, a revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of

imprisonment, a fine or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of
imprisonment of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense
is a misdemeanor. This sentence shall be in addition to any other sentence.

Federal law makes it a crime punishable by up to 10 years of imprisonment, and a $250,000 fine or both to obstruct a
criminal investigation. It is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a
witness. victim or informant: to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to
intimidate a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are
significantly more serious if they involve a killing or attempted killing.

If after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of
sentence, you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. If you are convicted

of:
(1) an offense punishable by death, life imprisohment, or imprisonment for a term of fifteen years or more, you shall

be fined not more than $250,000 or imprisoned for not more than ten years or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifleen years, you shall be
fined not more than $250,000 or imprisoned for not more than five years or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, or both;

(4) amisdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.

A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other
offense. In addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant

| acknowledge that I am the defendant in this case and that | am aware of the conditions of release. | promise to obey all
conditions of release, to appear as directed, and to surrender for service of any sentence imposed. I am aware of the penalties and

sanctions set forth above. fea b 7

Signature of Defendant

 

 

 

Directions to United States Marshal

(X) The defendant is ORDERED released after processing.

( ) The United States Marshal is ORDERED to keep the defendant in custody until notified by the clerk or judicial officer that
the defendant has posted bond and/or complied with all other conditions for release. The defendant shall be produced

before the appropriate judicial officer at the time and place “WAT
EE [3- Bed | if)

Date RONALD @. GRIFFIN
UNITED STATES MAGISTRATE JUDGE
